UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6180


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD ANTHONIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (4:98-cr-00144-MR-1; 1:12-cv-00254-MR)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se.      Melissa Louise
Rikard, Assistant United States Attorney, Charlotte, North
Carolina; Corey F. Ellis, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd Anthonie Williams seeks to appeal the district

court’s order denying, as successive, his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2012).                  The order, which also denied

Williams a writ of error coram nobis as an alternative basis for

relief, is       not     appealable     unless      a   circuit    justice       or    judge

issues      a      certificate          of       appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2006).              A certificate of appealability will not

issue     absent       “a    substantial     showing        of    the   denial        of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,      537    U.S.   322,        336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with      oral   argument      because    the    facts    and       legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3